Citation Nr: 1824578	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected thoracolumbar spine disability (back).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuck, Agent


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1979 to August 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2013, the Veteran filed his present claim seeking entitlement to service connection for a bilateral hip disability due to his service-connected thoracolumbar spine disability.

In September 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his current bilateral hip disability.  Based on x-rays taken, the VA examiner diagnosed the Veteran as having bilateral hip degenerative joint disease.  The examiner then opined that this bilateral disability was "less likely than not" caused by or the result of the Veteran's service-connected condition.  In support of this opinion, the examiner stated the following:

The claimant has a history of mid to lower back pain and [bilateral] hip DJD.  Throughout his military service there is no mention of associated hip pain with back pain and no history of trauma connecting these.  The claimant has no post military records available for review connecting these.  Although he has an antalgic gait, he states that it is due to his [bilateral] hip pain and not his back pain.  On claimant QTC exam[ination] by Dr. [M.H.], 9/21/11, the claimant's gain was described as normal although he was described as having a back condition (thoracic DJD).  It was as likely as not that he also had lumbar DDD with neuroforaminal stenosis at that time as indicated by [an] MRI [in] 2012.

The Board finds that the September 2013 medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

First, the VA examiner's opinion fails to adequately address the causation element of secondary service connection.  The examiner focuses on the fact that, while the Veteran had back pain in service, there was no mention of associated hip pain in his service medical records or in his post-military medical records.  The examiner also discusses the Veteran's antalgic gait.  However, the examiner never actually explains why the Veteran's service-connected thoracolumbar spine disability did not cause or result in his current bilateral hip disorder.  Second the VA examiner's rationale fails to adequately address the aggravation aspect of a secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (noting that the findings of "not caused by" and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  Finally, when the VA examiner reported the Veteran's medical history, the examiner noted that the onset of the bilateral hip disability symptoms occurred during military service.  Specifically, the Veteran reported that the condition began "due to working in the boiler room of the ship."  The Veteran believed that it was due to heavy lifting and twisting.  The Veteran indicated that the condition had worsened in the last year and that he had been given cortisone injection in the left hip to help with his pain.  While the Veteran clearly raised the theory of entitlement to secondary service connection, it remains unclear whether there is any relationship between the Veteran's current bilateral hip disability and his military service.

Under these circumstances, the Veteran must be afforded a new VA examination to ascertain the nature and etiology of the Veteran's current bilateral hip disability.  After reviewing the evidence of record, and with consideration of the Veteran's lay statements, the VA examiner must provide a medical opinion addressing both the Veteran's direct and secondary theories of entitlement to service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's current bilateral hip disability.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated studies should be performed.

Following the review of the record, to include the Veteran's statements, and the examination of the Veteran, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hip disability (1) began during, was caused by, or is otherwise etiologically related to his military service; or (2) was proximately caused by or aggravated by his service-connected thoracolumbar spine disability.  The Veteran's thoracolumbar spine disability has been diagnosed as (1) thoracic degenerative joint disease, (2) thoracolumbar strain, and (3) lumbar herniated nucleus pulposus/ degenerative disc disease with congenital spinal stenosis.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability. 

A complete rationale for all proffered opinions must be provided.

3.  After completing any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Finally, the case should be returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. § 5109B (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

